178 U.S. 539 (1900)
MITCHELL
v.
McCLURE.
No. 237.
Supreme Court of United States.
Submitted April 12, 1900.
Decided May 28, 1900.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF PENNSYLVANIA.
*540 Mr. Thomas Patterson and Mr. S. Duffield Mitchell for plaintiff in error.
Mr. John S. Ferguson for defendants in error.
MR. JUSTICE GRAY delivered the opinion of the court.
This was an action of replevin in the District Court of the United States for the Western District of Pennsylvania by a trustee in bankruptcy, appointed by that court, a citizen of Pennsylvania, to recover a stock of goods, of the value of $2500, in the possession of the defendants, citizens of Pennsylvania and residents of that district, and alleged to have been conveyed to them by the bankrupt, within four months before the institution of proceedings in bankruptcy, in fraud of the Bankrupt Act of 1898, and of the creditors of the bankrupt. The District Court, on motion of the defendant, held that it had no jurisdiction to entertain such an action, and therefore ordered it to be abated. 91 Fed. Rep. 621. The plaintiff sued out a writ of error from this court, and the District Judge certified that the question of jurisdiction was the sole question in issue.
For the reasons stated in Bardes v. Hawarden Bank, ante, 524, just decided,
The judgment is affirmed.